Exhibit A

   1. Did the business operate during the entire reporting period?

   No, business ceased operations on January 21, 2019.

   2. Do you plan to continue to operate the business next month?

   No, business ceased operations on January 21, 2019.

   9.   Have you timely paid all of your insurance premiums?

   Debtor in Possession has is in current communication with the insurance agent to confirm status of
   premiums.




Case: 19-30232       Doc# 182-1       Filed: 05/03/19     Entered: 05/03/19 17:37:33         Page 1
                                                of 6
Exhibit B

    1. Do you have any bank accounts open other than the DIP accounts?

    Yes, four accounts which are used to capture any corporate payments towards outstanding AR. A
    request was sent to the bank the week of April 15, 2019 to close two of the accounts that have not
    had activity since the filing.

    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?

    TriplePoint Capital and Comerica Bank are creditors that are lending $600,000 ($300k each) to be
    recouped by the two creditors upon sale of the asset at 220 Shaw Road.

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?

    No.




Case: 19-30232        Doc# 182-1       Filed: 05/03/19     Entered: 05/03/19 17:37:33          Page 2
                                                 of 6
     Date                          Description                  Amount             Details
   3/8/2019      Triplepoint Funding                           182,784.36   DIP Note Funding
  3/19/2019      Deposit                                        25,173.70   Corporate AR/Misc
  3/20/2019      Deposit                                         1,057.28   Corporate AR/Misc
  3/22/2019      Deposit                                           506.96   Corporate AR/Misc
  3/25/2019      Triplepoint Funding                            27,500.00   DIP Note Funding
  3/25/2019      Comerica Funding                               27,500.00   DIP Note Funding
  3/27/2019      Google Test Transaction                             0.59   IP/ Platform
  3/29/2019      Deposit                                         6,156.60   Corporate AR/Misc

                                                       Total   270,679.49




Case: 19-30232    Doc# 182-1       Filed: 05/03/19   Entered: 05/03/19 17:37:33      Page 3
                                             of 6
   Date                        Description                 Amount                                       Details
3/11/2019   Omni Management                                10,000.00    Bankruptcy Filing/ Service Services
3/11/2019   PR ‐ Astrinos                                   8,424.19    Post Petition Payroll
3/11/2019   PR ‐ Beriker                                    8,228.24    Post Petition Payroll
3/12/2019   Rent + Prop Taxes + Legal Reimbursements       99,123.36    Rent, taxes, utilities, insurance, etc. for 220 Shaw Rd.
3/12/2019   Security                                        5,204.00    24 x 7 Security at 220 Shaw
3/12/2019   PR ‐ Barrom                                     4,572.58    Post Petition Payroll
3/14/2019   IPFS                                           30,033.30    Insurance
3/15/2019   PR ‐ Beriker                                    8,653.85    Post Petition Payroll
3/15/2019   PR ‐ Sami                                       7,355.01    Post Petition Payroll
3/20/2019   PR ‐ Astrinos                                   8,653.86    Post Petition Payroll
3/20/2019   PR ‐ DeBolt                                     2,880.93    Post Petition Payroll
3/20/2019   PR ‐ Schristian Rodriguez                       1,102.28    Replacement‐ Pre‐petition payroll check
3/21/2019   CA Water                                        2,994.34    Rent, taxes, utilities, insurance, security etc. for 220 Shaw Rd.
3/22/2019   Security                                        9,408.00    Rent, taxes, utilities, insurance, security etc. for 220 Shaw Rd.
3/26/2019   Amazon AWS                                      6,010.76    IP/ Platform
3/26/2019   Captive Fuel                                      175.00    Electrician
3/26/2019   Orkin                                             112.77    Rent, taxes, utilities, insurance, etc. for 220 Shaw Rd.
3/27/2019   Margarita Perez ‐ Cleaning                        600.00    Rent, taxes, utilities, insurance, etc. for 220 Shaw Rd.
3/28/2019   Kaiser                                          7,693.20    Health Insurance
3/28/2019   Google G Suite                                  5,620.71    IP/ Platform
3/28/2019   Aetna                                           5,334.03    Health Insurance
3/28/2019   Kaiser                                          3,220.79    Health Insurance
3/28/2019   Ameriflex                                         507.80    Health Insurance
3/29/2019   PR ‐ Beriker                                    8,477.15    Post Petition Payroll
3/29/2019   PR ‐ Astrinos                                   8,424.19    Post Petition Payroll

                                                   Total   252,810.34




              Case: 19-30232      Doc# 182-1      Filed: 05/03/19   Entered: 05/03/19 17:37:33             Page 4
                                                            of 6
Date Debt Incurred   Date Due                        Vendor                     Amount                                  Purpose
    4/22/2019        4/22/2019   Armanino LLP                                    6,500.00   Accounting Professional Services
    4/14/2019        4/14/2019   Eagle Protective Services                       4,704.00   Security Services
    4/7/2019         4/7/2019    Eagle Protective Services                       4,704.00   Security Services
    3/31/2019        3/31/2019   Eagle Protective Services                       4,704.00   Security Services

                                                                        Total   20,612.00




                      Case: 19-30232       Doc# 182-1         Filed: 05/03/19   Entered: 05/03/19 17:37:33            Page 5
                                                                        of 6
Date Due                        Customer                     Amount                     Purpose
1/31/2019   Amazon Go ‐ San Francisco                         9,449.96 Meal Delivery
1/31/2019   Anchor Labs Inc                                   2,767.66 Corporate Meal Delivery Services
            Atlantic Pacific Manufacturing (DBA Espresso
1/31/2019   Restorations)                                    12,465.51   Rent ‐ to be covered by potential sublessee
1/31/2019   Jingchi                                           3,267.26   Corporate Meal Delivery Services
1/31/2019   JUUL Labs                                         5,914.89   Corporate Meal Delivery Services
1/31/2019   Kettlebell Kitchen                               17,265.25   Corporate Meal Delivery Services
1/31/2019   Pocket Gems                                       7,269.58   Corporate Meal Delivery Services
1/31/2019   Revfluence, Inc.                                    473.40   Corporate Meal Delivery Services
1/31/2019   Samba TV                                          2,321.25   Corporate Meal Delivery Services
1/31/2019   Shift Technologies, Inc.                            400.92   Corporate Meal Delivery Services
1/31/2019   Wilson                                            1,271.49   Corporate Meal Delivery Services

                                                     Total   62,867.17




        Case: 19-30232     Doc# 182-1      Filed: 05/03/19    Entered: 05/03/19 17:37:33        Page 6
                                                     of 6
